Citation Nr: 1002671	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-15 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active military service from November 1961 to 
June 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

Tinnitus was not manifest during the Veteran's active service 
and was not manifest to a compensable degree within one year 
after his separation from service.  Competent medical 
evidence of a nexus between his current tinnitus and service 
is not of record. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


Factual Background and Analysis

The Veteran maintains that his tinnitus is directly related 
to excessive noise exposure during his military service as a 
cannoneer.  

Service treatment records (STRs) are entirely negative for 
complaints, findings, or diagnosis of tinnitus.  The 
Veteran's separation document, DD Form 214, indicates that he 
served in field artillery.  He did not receive any 
commendations or awards.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service which 
contain a diagnosis of tinnitus.  In fact, there are no 
pertinent clinical records associated with the claims file 
until a VA examination in June 2005, more than 40 years 
later.  At that time, the Veteran was referred for VA 
examination for the specific purpose of obtaining an opinion 
as to whether or not his current tinnitus could be related to 
service.  His chief complaint was tinnitus and difficulty 
hearing with background noise present.  He gave a history of 
exposure to noise from howitzers and rifles and additional 
non-service exposure to hazardous noise from farming and 
hunting.  The Veteran reported the tinnitus had been present 
for the past three years and occurs constantly in both ears.  
Based on this information the examiner concluded that the 
Veteran's tinnitus was less likely as not caused by or a 
result of noise exposure in service.  He opined that due to 
his significant history of post-service noise exposure as a 
farmer and hunter, the tinnitus appeared to be post-service 
in onset.  

In February 2006, the Veteran submitted a lay statement 
clarifying any confusion about the date of onset of his 
tinnitus.  He stated that the VA examiner misunderstood him 
and that the date of onset of his tinnitus was not three 
years ago, but rather that was when he learned his tinnitus 
could be service connected.  His wife submitted an additional 
supportive statement on his behalf stating that the Veteran's 
post-service noise exposure was minimal as he only hunted for 
a few days during the fall and that he farmed using a tractor 
without a cab which was not that harmful to the ears.  

The Board notes that, in June 2006, an addendum VA opinion 
was obtained in order to address the additional lay evidence 
submitted.  The Veteran's reports of in-service and post-
service noise exposure were unchanged.  The examiner noted 
there was no documentation in the STRs of complaint or 
treatment for tinnitus and that the Veteran's hearing was 
within normal limits at discharge from service.  She referred 
to his current history, which indicated the onset of tinnitus 
was unknown, but that during the previous VA examination he 
reported having tinnitus for about three years.  She also 
noted the Veteran had significant noise history both during 
and after service.  The examiner concluded that it was less 
likely than not that the Veteran's tinnitus was related to 
military service.  She explained that based on the post-
service noise history and the uncertain onset, the initial 
opinion should still stand.  

The VA opinions reflect a full review of the claims file, are 
consistent with the Veteran's medical history and are 
uncontroverted by any other medical evidence of record.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed tinnitus is related 
to his active military service other than his contentions.  
The Board accepts his statements and notes that he is 
competent to attest to factual matters of which he had first-
hand knowledge, e.g., noise exposure.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, that fact 
alone does not establish a basis for the grant of service 
connection for tinnitus.  

The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Here, 
the probative and persuasive medical evidence does not 
causally relate the Veteran's tinnitus to service.  Moreover, 
the lack of any evidence of continuing complaints or symptoms 
in the intervening years since active service is itself 
evidence which tends to show that any noise exposure during 
service did not result in any residual disability.  Rather, 
evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Therefore, the Veteran's contentions, 
to the extent they are to be accorded some probative value, 
are far outweighed by the findings provided by the VA 
examiners who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in April 2005 and March 2006, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained a VA examinations in 2005 and 2006.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are more than adequate, as they reflect a full review of 
all medical evidence of record, are supported by sufficient 
detail, and refer to specific documents and medical history 
as well as the Veteran's history of in-service noise exposure 
to support the conclusions reached.

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


